Citation Nr: 9913437	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  95-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 
percent for a left shoulder disorder (recurrent 
dislocations).  

2.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left shoulder with 
limited painful motion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from October 1939 to May 
1945.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  The matter is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is right handed.  

3.  The service-connected left shoulder dislocation is 
manifested by recurrent dislocations of the shoulder about 
four to five times a year without evidence of fibrous union 
or nonunion of the humerus, or of loss of the humeral head.  

4.  The service-connected traumatic arthritis of the left 
shoulder is manifested by pain and limitation of motion of 
the shoulder, with abduction limited to 30 degrees with pain, 
to 10 degrees without pain, and to zero degrees with pain on 
use.  

5.  An exceptional or unusual disability picture has not been 
presented with respect to the service-connected left shoulder 
disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for service-connected left shoulder disability 
(recurrent dislocations) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5202 (1998).  

2.  The criteria for a 30 percent evaluation for service-
connected traumatic arthritis of the left shoulder with 
limited painful motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, diagnostic code 
5010, 5201 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Background

The record shows that a rating decision dated in August 1945 
initially granted service connection for a disability 
classified as "dislocation simple, left shoulder," and 
rated 10 percent disabling.  Following a VA examination in 
March 1950, the rating was increased to 20 percent under 
Diagnostic Code 5202 of the rating schedule, effective from 
the date of examination.  The 20 percent rating was 
thereafter continued and is now protected.  38 C.F.R. 
§ 3.951(b) (1998).  

The record shows that when the veteran was examined by VA in 
February 1984, his right upper extremity was identified by 
the examiner as the major extremity.  In December 1995, the 
veteran was examined by VA.  He complained of left shoulder 
pain and instability.  He reported that he had injured his 
shoulder in World War II when he fell off a truck, and he 
stated that he had three or four episodes of shoulder 
dislocation a year.  He denied numbness or weakness.  On 
examination, there was tenderness to palpation of the left 
shoulder, which was greater on the posterior than on the 
anterior aspect.  There were positive apprehension and 
impingement signs.  There was positive anterior instability 
with guarding.  The veteran's motor strength and sensation 
were intact.  There was no nonunion with loose motion or 
malunion.  The veteran exhibited flexion of the left shoulder 
to 70 degrees, extension of the shoulder to 30 degrees, 
rotation of the shoulder to 30 degrees, and abduction of the 
shoulder to 75 degrees.  Upon adduction, he could reach 
across his chest.  There was pronation and supination of the 
forearm to 90 degrees.  

The examination of the left shoulder in December 1995 was 
negative for fractures or dislocation.  X-rays of the 
shoulder failed to demonstrate dislocation or recent 
fracture; asymmetrical narrowing of the glenohumeral joint 
space was visualized that was considered to be secondary to 
degenerative change.  The radiologist's impression was 
minimal osteoarthritic change of the left shoulder.  (A full-
body bone scan by VA in July 1995 visualized uptake in the 
acromioclavicular joints, among other joints, which was felt 
to probably represent degenerative changes.)  The clinical 
diagnosis in December 1995 was left shoulder anterior 
instability with possible impingement.  

The veteran was seen at a VA outpatient clinic for a variety 
of complaints on numerous occasions thereafter.  Most of his 
complaints were attributable to disorders unrelated to his 
left shoulder.  However, when seen at the outpatient clinic 
in July 1996, he gave a history of a left shoulder injury in 
service.  It was indicated that he was taking pain 
medication.  When seen at the outpatient clinic in October 
1996, he complained of chronic left shoulder pain.  When seen 
at the outpatient clinic in late January 1997, he again 
complained of chronic left shoulder pain, secondary to 
injury.  

A rating decision in October 1997 reclassified the service-
connected disability as a left shoulder condition.  Following 
the Board's remand in March 1998, the RO in December 1998 
granted service connection on a direct incurrence basis for 
traumatic arthritis of the left shoulder with limited painful 
motion and assigned a separate 10 percent evaluation for this 
disorder under diagnostic codes 5010 and 5203, effective from 
the date of receipt of the reopened claim in July 1995.  As 
the issue initially appealed was for an increased rating for 
a left shoulder condition, the Board takes the view that both 
disabilities affecting the left shoulder are before the Board 
for consideration.  

Analysis

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for malunion of the humerus of the minor upper 
extremity with either moderate or marked deformity; a 20 
percent evaluation is also warranted for frequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity and guarding of all arm movements, or with 
infrequent episodes and guarding of movement only at the 
shoulder level.  38 U.S.C.A. § 4.71a, Diagnostic Code 5202.  
A 40 percent evaluation is for assignment where there is 
fibrous union of the humerus of the minor upper extremity.  
Id.  A 50 percent evaluation requires nonunion of the humerus 
(a false flail joint).  Id.  A 70 percent evaluation, the 
maximum schedular rating involving impairment of the humerus 
of the minor upper extremity, requires loss of the head of 
the humerus (flail shoulder).  Id.  

On VA orthopedic examination in April 1998, the veteran 
reported that he had had frequent recurrent left shoulder 
dislocations, averaging four to five a year, since an injury 
to his shoulder in service when he fell off a truck 
dislocating his shoulder.  He stated that sometimes he goes 
to the doctor to have it reset and sometimes he resets it 
himself.  He reported that dislocations had already occurred 
twice in 1998, the last time the month prior to the 
examination when he tried to get up, put pressure on his left 
elbow and dislocated his arm, which he reset.  The examiner 
reported that a CT scan of the left shoulder in August 1995 
showed degenerative osteoarthritic changes.  The record shows 
that X-rays in December 1995 did not visualize fibrous union 
of the left shoulder joint, nor was a false flail joint or 
loss of the humeral head shown.  The diagnostic imaging 
studies of record, including reports of a CT scan and full-
body bone scan, have shown only degenerative osteoarthritis 
of the left shoulder but have not shown impairment of the 
humerus of a degree or type for which an evaluation greater 
than 20 percent would be warranted.  

The veteran in April 1998 complained chiefly of pain in the 
left shoulder.  The pain went to the neck and the elbow 
areas.  The veteran stated that he could not lie down on his 
left side due to the pain.  The pain, he said, shot up and 
down the anterior and posterior shoulder area.  Certain 
movements such as upward, downward, and lifting less than 10 
pounds caused pain in the left shoulder area.  He said that 
he took extra-strength Tylenol and 600 milligrams of 
Ibuprofen three times a day as needed for his left shoulder 
joint.  Although the examiner stated that the veteran had 
degenerative osteoarthritic changes in the left shoulder, he 
noted that the veteran also had degenerative osteoarthritic 
changes in other joints, including the cervical spine, that 
caused pain on the left side of his neck when he moved his 
head.  

On examination, the veteran was in no acute distress but wore 
a left wrist sling or brace.  He had diminished grip strength 
in the left hand of 2/5, compared to the right, which was 
5/5.  The left shoulder slightly drooped when he stood, and 
he had localized tenderness on palpation of the left anterior 
area of the shoulder.  He had forward flexion (elevation) of 
the left shoulder to 30 degrees with pain and to 15 degrees 
without pain.  He had abduction of the shoulder to 30 degrees 
with pain and to 10 degrees without pain.  External and 
internal rotation of the shoulder was to 30 degrees with pain 
and to 30 degrees without pain.  There was atrophy of the 
muscles due to disuse of the biceps area, with upper 
extremity shoulder strength on the left of 2/5, compared to 
5/5 on the right.  The examiner was unable to do any moderate 
or light anti- or pro-gravity resistance testing on the left 
shoulder due to severe pain.  The examiner stated that the 
pain significantly limited the functional ability of the 
shoulder with marked limitation of range of motion due to 
pain on use, weather changes, easy fatigability, and 
incoordination.  The examiner also said that there was a 
marked additional loss of range of motion of the left 
shoulder due to pain on use, with shoulder extension to 20 
degrees due to pain and abduction of zero degrees due to pain 
on use.  Increased activity such as lifting 10 pounds, or 
weather changes, caused flare-ups with marked limitation of 
the range of motion due to pain.  An examination of the right 
shoulder was, by comparison, unremarkable.  The current 
diagnosis was traumatic arthritis of the left shoulder.  The 
examiner noted that the veteran is right handed.  

The normal range of motion of the shoulder on forward 
elevation (flexion) is from zero degrees (arm at side) to 180 
degrees (arm straight overhead); 90 degrees of flexion is 
achieved when the arm is parallel with the floor.  38 C.F.R. 
§ 4.71, Plate I.  Normal abduction of the shoulder is from 
zero degrees to 180 degrees.  Id.  Normal internal or 
external rotation of the shoulder is from zero degrees to 90 
degrees.  Id.  

The RO has assigned a 10 percent rating under diagnostic 
codes 5010 and 5203.  Under Diagnostic Code 5203, a 10 
percent rating is warranted for malunion of the clavicle or 
scapula of the minor upper extremity; a 20 percent evaluation 
requires nonunion or dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  In the alternative 
under Diagnostic Code 5203, the impairment of function of the 
contiguous joint may be rated, which appears to be what the 
RO did in this case (by rating impairment of the humerus due 
to pain from osteoarthritis of the shoulder joint).  

The Board notes, however, that traumatic osteoarthritis under 
Diagnostic Code 5010 is rated as degenerative osteoarthritis 
under Diagnostic Code 5003 of the rating schedule.  Under the 
latter code, degenerative osteoarthritis, established by X-
ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level; a 30 percent evaluation requires 
that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Although the veteran on clinical examination had abduction of 
his left arm to 30 degrees with pain, he had abduction only 
to 10 degrees without pain.  The orthopedic examiner was of 
the opinion that the veteran had left arm abduction of zero 
degrees with use or extended activity due to pain.  Thus, the 
veteran exhibited severely limited abduction of the left arm, 
especially under the scenarios contemplated by 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In these circumstances, the Board finds that the 
service-connected traumatic arthritis of the left shoulder 
results in limitation of left arm motion that more nearly 
equals the limitation required for a 30 percent evaluation 
under Diagnostic Code 5201.  38 C.F.R. § 4.7.  It follows 
that a 30 percent rating is warranted for the service-
connected traumatic arthritis of the left shoulder with 
limited painful motion.  

In so finding, the Board notes that the RO in December 1998 
addressed the question of whether extraschedular 
consideration was warranted in this case and decided that it 
was not.  The provisions of 38 C.F.R. § 3.321(b)(1) were 
furnished to the veteran and his representative in a 
supplemental statement of the case issued at that time, as 
well as in a supplemental statement of the case furnished in 
October 1997.  An extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) when there is such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized for his left shoulder 
disabilities such as to warrant extraschedular consideration.  
Although he reported on recent VA orthopedic examination that 
he had retired at age 55 from his occupation as a truck 
driver due to left shoulder pain, the examiner noted that the 
veteran was now 76 years old.  Although the veteran 
apparently experienced significant interference with his 
employment as a truck driver, it bears emphasis that this was 
more than two decades previously and that the veteran is now 
retired.  Based on these considerations, the Board finds that 
the RO did not err in refusing to refer these claims to the 
Director of the VA Compensation and Pension Service for an 
initial determination of the current appropriateness of an 
extraschedular evaluation.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).  



ORDER

An increased evaluation for a left shoulder disorder 
(recurrent dislocations) is denied.  

A 30 percent evaluation for traumatic arthritis of the left 
shoulder with limited painful motion is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

